DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.
Claims 14-21 are pending.  Claim 14 is independent.  Claim 14 is amended in the response filed 12/1/2021 which amendment language is supported in at least [0025].
Response to Amendment
The rejection of claim(s) 14-21 under 35 U.S.C. 103 as obvious over Meng et al. “Polyethylene-Assisted Exfoliation of Hexagonal Boron Nitride in Composite Fibers: A Combined Experimental and Computational Study” (Macromol. Chem.  Phys. 2015,   216, pgs.847−855) in view of Kim et al. “Selective Light-Induced Patterning of Carbon Nanotube/Silver Nanoparticle Composite To Produce Extremely Flexible Conductive Electrodes”, (ACS Appl. Mater. Interfaces 2017, 9, 6163−6170 cited in Applicant’s IDS) is withdrawn upon consideration of Applicant’s amendment to the claims requiring the thermally-softenable nonwoven fiber web to be selected from meltspun fiber webs, 
Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered Applicant’s arguments with respect to claim(s) 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-21 are rejected under 35 U.S.C. 103 as obvious over Meng et al. “Polyethylene-Assisted Exfoliation of Hexagonal Boron Nitride in Composite Fibers: A Combined Experimental and Computational Study” (Macromol. Chem.  Phys. 2015,   216,  pgs.847−855) (PDF is attached) in view of Kim et al. “Selective Light-Induced Patterning of Carbon Nanotube/Silver Nanoparticle Composite To Produce Extremely Flexible Conductive Electrodes”, (ACS Appl. Mater. Interfaces 2017, 9, 6163−6170 cited in Applicant’s IDS).   
Meng et al. teach polyethylene/hexagonal boron nitride composite fiber fabricated by hot drawing via shear flow gel spinning (see abstract) which resulting matrix (web) is explained on page 850.  Specifically, Meng et al. teach a method of making PE/h-BN composite ﬁbers with hexagonal boron nitride powder in ethanol (see page 848, section 2.2-2.3) and the teaching on page 847 that hexagonal boron nitride is an analogue of graphite as required by claims 15-16. 

Limitation to wherein the particle coating comprises loosely bound distinct particles that are not chemically bonded to each other and are not retained in a binder material other than the thermally - softenable nonwoven fiber web, is met by the art teaching the same claimed hexagonal boron nitride in dried powder form and does not use the term binder.  See section 2.2-2.3.  With respect to the claim language requiring the hexagonal boron nitride to be loosely bound, the figures on the bottom of page 851 in the colored pdf illustrates inter- and intra-plane bonding, and the paragraph above 3.2 on page 852 specifically teaches that he effect of ﬁber drawing conditions were subsequently visualized and studied quantitatively in the computational domain in order to better understand the stress transfer mechanism between PE and h-BN leading to the separation (i.e., exfoliation) of the h-BN layers.  Thus, Meng et al. encompass language to loosely bound since the composite fibers have the hexagonal boron nitride bound but separatable.
The Experimental Section of Meng et al. described on pages 848-849 do not exemplify wherein the pulsed electromagnetic radiation has sufficient fluence and pulse width to increase bonding force between at least a portion of the loosely bound 
distinct particles and the thermally - softenable nonwoven fiber web as is required by the claim 14.  
	In the analogous art, Kim et al. teach a xenon flash lamp of broadband wavelength 200−1500 nm. meeting the claim 17 and composite irradiation with intense pulsed electromagnetic radiation of claim 14.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meng et al. with the claimed pulsed electromagnetic radiation as taught by Kim et al. because Kim et al. teach a xenon flash lamp of broadband wavelength 200−1500 nm. meeting the claims 14 and 17 along with  composite irradiation with intense pulsed light IPL meeting the pulsed laser in claim 18 are commonly known in patterning nonwoven composite and Meng et al. teach the similar process for hexagonal boron nitride (h-BN) in polyethylene (PE)/h-BN composite ﬁbers during hot-drawing and exemplify SEM scanning electron microscopy in general.  One of ordinary skill in the art is motivated to combine the teachings of Meng with Kim since both teach flexible nanoparticle nonwoven article fabrication.  
	Meng et al. do not teach wherein the thermally-softenable nonwoven fiber web is selected from meltspun fiber webs, blown microfiber webs, needletacked staple fiber webs, thermally bonded airlaid webs, and spunlace webs as is required by the claim 14.  
	In the analogous art of polymer webs, Humlicek (US 4,103,058) teach the state of the art that microfibers may be made from nearly any fiber-forming material that may be liquified, as by melting or dissolving, to the viscosities used in microfiber-blowing  operation. A preferred polymer for melt-blown microfibers is polypropylene, which is especially suited for use in oil-sorbing products. Other useful polymers for melt blown microfibers include polyethylene (as taught by Meng et al.), polyethylene terephthalate, nylons, and other polymers as known in the art. For solution-blowing, such polymers as 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polyethylene of Meng et al. with the claimed blown microfiber web as taught by Humlicek teaching the common knowledge that the claimed blown microfibers can be made from nearly any fiber forming material including the polyethylene of Meng et al.  One of ordinary skill is motivated to combine the teachings of Meng, with Humlicek since both are in the analogous art of making a nonwoven web in general.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761